                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN



 UNITED STATES OF AMERICA,

        Plaintiff,
 v.                                                             Hon. Janet T. Neff

 CHARLES WILLIAM KNIGHT,                                        Case No. 1:18-cr-00159

        Defendant.
 ________________________________/


                           REPORT AND RECOMMENDATION

       Pursuant to W.D. Mich. LCrR. 11.1, I conducted a plea hearing in the captioned

case on July 3, 2019, after receiving the written consent of defendant and all counsel.

There is no written plea agreement. At the hearing, defendant Charles William Knight

entered a plea of guilty to the Indictment charging defendant with failure to register as a

sex offender, in violation of 18 U.S.C. § 2250(a). On the basis of the record made at the

hearing, I find that defendant is fully capable and competent to enter an informed plea;

that the plea is made knowingly and with full understanding of each of the rights waived

by defendant; that it is made voluntarily and free from any force, threats, or promises; that

the defendant understands the nature of the charge and penalties provided by law; and

that the plea has a sufficient basis in fact.
       I therefore recommend that defendant's plea of guilty to the Indictment be accepted

and that the court adjudicate defendant guilty. Acceptance of the plea, adjudication of

guilt, and imposition of sentence are specifically reserved for the district judge.


Dated: July 3, 2019                                       /s/ Ellen S. Carmody
                                                         ELLEN S. CARMODY
                                                         U.S. Magistrate Judge


       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure

to file objections within the specified time waives the right to appeal the District Court’s

order. Thomas v. Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947,

949-50 (6th Cir. 1981).




                                              2
